16973DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillotson et al (“Tillotson”) (US 20200156761 A1).
For claim 1, Tillotson discloses an apparatus Fig. 22-23, comprising: a multi-segment chine 2202 rotatably coupled to a nacelle nacelle is define as “a streamlined enclosure on an aircraft” (https://www.merriam-webster.com/dictionary/nacelle); therefore wing 2206 is interpreted as a nacelle, the multi-segment chine including at least two segments, the at least two segments including a first segment 2214 and a second segment 2216, the first segment and the second segment independently rotatable relative to the nacelle about an axis of rotation Para 0101: “may be implemented using the above-described spring-loaded axle 316 of FIGS. 3-10”.
For claim 2, Tillotson discloses the apparatus of claim 1, wherein the first segment is a leading segment of the multi-segment chine, and the second segment is a trailing segment of the multi-segment chine 2214 leads 2216.
For claim 3, Tillotson discloses the apparatus of claim 1, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Fig. 22, axis 2208.
For claim 4, Tillotson discloses the apparatus of claim 1, wherein the first segment is rotatable about the axis of rotation between a first deployed position and a first stowed position rotates between Fig. 22 and 23, and the second segment is rotatable about the axis of rotation between a second deployed position and a second stowed position rotates between Fig. 22 and 23.
For claim 5, Tillotson discloses the apparatus of claim 4, wherein an outer mold line of the first segment extends along an outer surface of the nacelle when the first segment is in the first stowed position Fig. 6, stowed position and extends outwardly from the outer surface of the nacelle when the first segment is in the first deployed position Fig. 10, deployed position, and wherein an outer mold line of the second segment extends along the outer surface of the nacelle when the second segment is in the second stowed position Fig. 6, stowed position and extends outwardly from the outer surface of the nacelle when the second segment is in the second deployed position Fig. 10, deployed position.
For claim 6, Tillotson discloses the apparatus of claim 4, wherein the first segment is substantially coplanar with the second segment when the first segment is in the first deployed position and the second segment is in the second deployed position Fig. 23, deployed position, segments are coplanar.
For claim 7, Tillotson discloses the apparatus of claim 4, wherein the first segment is substantially coplanar with the second segment when the first segment is in the first stowed position and the second segment is in the second stowed position Fig. 22, stowed position, segments are coplanar.
For claim 8, Tillotson discloses the apparatus of claim 4, wherein the multi-segment chine is configured to: generate a first vortex when the first segment is in the first deployed position and the second segment is in the second deployed position would generate some vortex under certain conditions of airflow; and generate a second vortex when the first segment is in the first stowed position and the second segment is in the second deployed position would generate some vortex under certain conditions of airflow, the second vortex differing from the first vortex by nature of the differing positions of the chine.
For claim 9, Tillotson discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to at least one of the first or second segments, the actuation mechanism configured to rotate the at least one of the first or second segments about the axis of rotation; and a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism Para 0047: “the latching actuator 148 associated with the first fence 108 is configured to move from the first position (e.g., engaged position) to the second position (e.g., disengaged position) in response to a control signal received at the latching actuator 148 from a controller of a flight control system of the aircraft 100”.
For claim 10, Tillotson discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism to rotate the at least one of the first or second segments in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft Para 0047: “The flight control system includes one or more sensor(s) configured to detect one or more operational characteristic(s) of the aircraft 100 including, for example, an airspeed, an angle of attack, and/or an airflow angle” to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 11, Tillotson discloses a method, comprising: rotating a first segment 2214 of a multi-segment chine, the multi-segment chine rotatably coupled to a nacelle 2206, the multi-segment chine having at least two segments including the first segment 2214 and a second segment 2216; and rotating the second segment of the multi-segment chine, the first and second segments independently rotatable relative to the nacelle about an axis of rotation Para 0101: “may be implemented using the above-described spring-loaded axle 316 of FIGS. 3-10”.
For claim 12, Tillotson discloses the method of claim 11, wherein the first segment is a leading segment of the multi-segment chine, and the second segment is a trailing segment of the multi-segment chine 2214 leads 2216.
For claim 13, Tillotson discloses the method of claim 11, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Fig. 22, axis 2208.
For claim 14, Tillotson discloses the method of claim 11, wherein the first segment is rotatable about the axis of rotation between a first deployed position and a first stowed position rotates between Fig. 22 and 23, and the second segment is rotatable about the axis of rotation between a second deployed position and a second stowed position rotates between Fig. 22 and 23.
For claim 15, Tillotson discloses the method of claim 14, wherein an outer mold line of the first segment extends along an outer surface of the nacelle when the first segment is in the first stowed position Fig. 6, stowed position and extends outwardly from the outer surface of the nacelle when the first segment is in the first deployed position Fig. 10, deployed position, and wherein an outer mold line of the second segment extends along the outer surface of the nacelle when the second segment is in the second stowed position Fig. 6, stowed position and extends outwardly from the outer surface of the nacelle when the second segment is in the second deployed position Fig. 10, deployed position.
For claim 16, Tillotson discloses the method of claim 14, wherein the first segment is substantially coplanar with the second segment when the first segment is in the first deployed position and the second segment is in the second deployed position Fig. 23, deployed position, segments are coplanar.
For claim 17, Tillotson discloses the method of claim 14, wherein the first segment is substantially coplanar with the second segment when the first segment is in the first stowed position and the second segment is in the second stowed position Fig. 22, stowed position, segments are coplanar.
For claim 18, Tillotson discloses the method of claim 14, further comprising: generating a first vortex via the multi-segment chine when the first segment is in the first deployed position and the second segment is in the second deployed position would generate some vortex under certain conditions of airflow; and generating a second vortex via the multi-segment chine when the first segment is in the first stowed position and the second segment is in the second deployed position would generate some vortex under certain conditions of airflow, the second vortex differing from the first vortex by nature of the differing positions of the chine.
For claim 19, Tillotson discloses the method of claim 11, further comprising: controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism, the actuation mechanism operatively coupled to at least one of the first or second segments, the actuation mechanism configured to rotate the at least one of the first or second segments about the axis of rotation Para 0047: “the latching actuator 148 associated with the first fence 108 is configured to move from the first position (e.g., engaged position) to the second position (e.g., disengaged position) in response to a control signal received at the latching actuator 148 from a controller of a flight control system of the aircraft 100”.
For claim 20, Tillotson discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the at least one of the first or second segments in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft Para 0047: “The flight control system includes one or more sensor(s) configured to detect one or more operational characteristic(s) of the aircraft 100 including, for example, an airspeed, an angle of attack, and/or an airflow angle” to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft. a third threshold parameter associated with a trailing edge device of the wing. a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft. or a seventh threshold parameter associated with a Mach number of the aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642